 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   VAN J. ROSS,                                          Case No.: 17-CV-1676 JLS (JLB)
12                                        Plaintiff,
                                                           ORDER DISMISSING ACTION
13   v.                                                    WITHOUT PREJUDICE
14   PADRES LP, et al.,
15                                    Defendants.
16
17
18         On March 28, 2019, the Court granted Defendants Padres, L.P., Christina Hall, and
19   Ian Graham’s unopposed motion to dismiss and dismissed Plaintiff Van J. Ross’ First
20   Amended Complaint. ECF No. 39. The Court granted Plaintiff leave to file an amended
21   complaint within thirty days, noting that “[f]ailure to file within the time allotted may result
22   in the dismissal of this action in its entirety.” Id. Plaintiff has not filed an amended
23   complaint or filed for an extension of time. Accordingly, pursuant to Federal Rule of Civil
24   Procedure 41(b), the Court DISMISSES WITHOUT PREJUDICE this action in its
25   entirety for failure to prosecute and failure to comply with the Court’s March 28, 2019
26   Order. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not
27   take advantage of the opportunity to fix his complaint, a district court may convert the
28   ///

                                                       1
                                                                                   17-CV-1676 JLS (JLB)
 1   dismissal of the complaint into dismissal of the entire action.”). The Clerk of Court
 2   SHALL CLOSE the file.
 3         IT IS SO ORDERED.
 4   Dated: October 3, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          17-CV-1676 JLS (JLB)
